ALLOWANCE
Applicant’s reply and request for continued examination (RCE), filed 1 December 2021 in response to the Final Office action mailed 15 October 2021, has been entered and fully considered. As per Applicant’s filed claim amendments, claims 10-11 and 13-15 are pending, wherein: claim 10 has been amended, claims 11 and 13-15 are as previously presented, and claims 1-9 and 12 have been cancelled by this and/or previous amendment(s). Pending claims 10-11 and 13-15 are herein allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2021 has been entered.
 
Response to Arguments/Amendments
	The 35 U.S.C. 103 rejections of claims 10-11 and 13-15 as unpatentable over Sato et al. (WO 2016/136025 A1) in view of Fukui et al. (US 8,053,523), of claims 10-11 and 13-15 as unpatentable over Ochiai et al. (WO 2016/080151 A1) in view of Fukui, and of claims 10-11 and 15 as unpatentable over Fukui in view of either Ochiai or Sato, are withdrawn as a result of Applicant’s filed claim amendments and in view of Applicant’s properly filed 1.132 declaration by Sadayuki Kobayashi. 
claims 10-11 and 13-15 as unpatentable over the claims of copending Application No. 17/262,627 in view of Fukui (US 8,053,523) is withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior arts of Sato (WO 2013/136025 A1) and Ochiai (WO 2016/080151) both teach similar polyamide resin molding compositions suitable for article exposed to high-pressure hydrogen comprising overlapping amounts of polyamide 6 resin having a relative viscosity of 1.5 to 7.0, an impact modifier modified with an unsaturated carboxylic acid, and heat resistance additives i.e. copper compounds and alkali metal compounds (see rejections). While Sato and Ochiai teach broadly overlapping amounts of the polyamide 6 and its relative viscosity, the impact modifier, and the heat resistance additives, they both fail to teach with sufficient specificity the narrowly claimed ranges of each respective component. Further neither Sato nor Ochia teach i) the degree of modification by unsaturated carboxylic acid of the impact modifier or ii) an average dispersion diameter of the impact modifier in the resin composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANE L STANLEY/Primary Examiner, Art Unit 1767